DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 25 March 2021 has been entered.
 
Status of Application, Amendments, And/Or Claims
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The amendment of 25 March 2021 has been entered in full.  Claims 2-4 and 13-15 have been canceled.  Claims 1, 5-12, and 16-20 are under examination.

Withdrawn Objections And/Or Rejections
	The objection to the disclosure for informalities as set forth at p. 3 of the previous Office action (mailed 25 September 2020) is withdrawn in view of the amendments correcting said informalities (received 25 March 2021).
	The objection to claim 1 for informalities as set forth at p. 3 of the previous Office action (mailed 25 September 2020) is withdrawn in view of the amended claim (received 25 March 2021).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 


Claims 1, 5-12, and 16-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 6-8, 26, 32, and 35 of U.S. Patent No. 9,725,505 B2. Although the claims at issue are not identical, they are not patentably distinct from each other for the reasons set forth at pp. 5-6 of the previous Office action (mailed 25 September 2020) and for the reasons discussed below.
Applicant’s arguments (pp. 7-9, remarks received 25 March 2021) have been fully considered but are not found to be persuasive for the following reasons.
Applicant reviews the limitations of the instant and patented claims, and argues that none of the patented claims recite or make obvious a method of increasing renal function in any subject, including those with CKD.  Applicant reasons that even though patented claims 3, 7, 26, and 35 recite that the cachexia being treated is associated with CKD, the claims do not suggest that administering an anti-GDF15 antibody could be used to increase renal function in such subjects.  Applicant urges that it is not sufficient that the subgenus of patients recited in the patented claims (i.e., CKD patients 
This has been fully considered but is not found to be persuasive.  This has been fully considered but is not found to be persuasive.  Both sets of claims recite administration of the same anti-GDF15 antibodies to a patient population having CKD.  The patented claims require that the patients also have cachexia, however, this is merely a narrower subgenus than the genus currently being claimed.  A subgenus renders its larger genus obvious.  Regarding effective amounts, the patented claims do not recite a dosage that is distinct from the effective amounts recite din the instant claims.  Furthermore, using the specification of ‘505 as a dictionary, an “effective amount” is defined as including dosage ranges within 0.1 mg/kg to 100 mg/kg.  See top of col. 30.  Using the instant specification as a dictionary, an “effective amount” is defined as including the identical dosage range, i.e., within 0.1 mg/kg to 100 mg/kg.  See [00116].  Accordingly, the “effective amount” recited in both claim sets is identical.  Accordingly, since the patented claims recite methods of administering the same therapeutic agent in the same effective amount to a patient population within the instantly recited patient population, the patented claims fairly suggest the instantly claimed method.

Conclusion
	No claims are allowed.

All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vanessa Ford can be reached on 571-272-0857.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Elizabeth C. Kemmerer/
Primary Examiner
Art Unit 1646



/ECK/
28 July 2021